Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on September 29, 2022 is acknowledged. 
On page 2 of the Remarks, “Applicant submits that all of the identified inventions and claims thereof have considerable overlapping subject matter, such that the traversal herein should lead to examination of all currently pending claims … Hence, it would not be a serious burden on the Examiner to examine all of the claims presented in this case.” 
In response, the fact that the claims have considerable overlapping subject matter is not the sole factor in determining whether there exists a serious examination burden. One other factor, which is the case in the present application, is the determination of allowability of the claims in view of the prior art. Inventions I-III differ enough that an independent analysis of the claimed invention with respect to the prior art would need to be employed. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 29, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 07, 2021 and February 07, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Please delete either “arranged” or “distributed” to clear redundancies. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, the term “the engagement” lacks proper antecedent basis in the claims. For the purposes of applying prior art, the Examiner interprets the limitation the engagement between the cover and the baseplate via the claimed latching hooks behind the flexible latching lugs. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NISHIKAWA et al. (U.S. Publication No. 2018/0034142).
NISHIKAWA, in figures 1-3, discloses:
Claim 1: A roof antenna for a vehicle, the roof antenna comprising a cover (30) that is connected to a baseplate (14) via a latching unit that comprises latching hooks (20) which engage behind flexible latching lugs (38), wherein recesses (fig. 3 shows engagement claws 20 located in recess parts of antenna substrate 14) are provided in the baseplate in the region of the latching unit that enable an engagement of a tool for releasing the engagement (The claim is broad enough that it reads on anything having the latching hooks located within recesses since one could use any ordinary tool, such as a screw driver, to disengage the latch).  
Claim 4: wherein the latching lugs form an edge at their front end (fig. 3).  
Claim 5: wherein supporting ribs (32) are provided besides the latching lugs in the interior of the cover.  
Claim 6: wherein the latching lugs are arranged distributed uniformly over the perimeter of the cover (fig. 2).  
Claim 7: wherein a peripheral seal (40) is provided between the baseplate and the cover.  
Claim 8: wherein openings (fig. 3 shows openings in pad 40 through which claws 20 pass to engage with engagement portions 38) are provided in the seal that are closed from all sides, and that are, in particular wider than a latching hook.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIKAWA et al.
Claim 2: NISHIKAWA discloses the latching hooks are formed in one piece at the baseplate (fig. 2). NISHIKAWA fails to explicitly disclose wherein the baseplate is made of metal. Official notice is taken that it was well known to the person of skill in the art to form the made the antenna substrate of vehicle antennas out of metal.  It would have been obvious to one of ordinary skill in the art to have made the cover of NISHIKAWA out of metal in order to have provided a proper antenna ground for the antenna as well as the rigidity necessary for mounting the antenna on top of a vehicle roof.
Claim 3:  NISHIKAWA discloses the latching lugs are integrally formed in one piece in the interior of the cover (fig. 3). NISHIKAWA fails to explicitly disclose wherein the cover is made of plastic. Official notice is taken that it was well known to the person of skill in the art to form the cover of vehicle antennas out of plastic.  It would have been obvious to one of ordinary skill in the art to have made the cover of NISHIKAWA out of plastic in order to have provided a suitable cover for protecting the antenna from the surrounding environment as well as permit the passage of radio waves.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/Primary Examiner, Art Unit 2845